            Case: 1:21-cv-00016-MWM Doc #: 25 Filed: 02/02/21 Page: 1 of 2 PAGEID #: 364
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                SouthernDistrict
                                             __________ Districtof
                                                                 of__________
                                                                    Ohio


                    LAURA AKER, et al.                         )
                             Plaintiff                         )
                                v.                             )      Case No. 1:21-cv-00016
                    ABX AIR, INC., et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         FIFTH THIRD BANCORP and THE PROCTER AND GAMBLE HEALTH CARE PLAN                                               .


Date:          02/02/2021                                                             /s/ David K. Montgomery
                                                                                         Attorney’s signature


                                                                                 David K. Montgomery (0040276)
                                                                                     Printed name and bar number

                                                                                       Jackson Lewis P.C.
                                                                                   201 E. Fifth Street, 26th Floor
                                                                                      Cincinnati, Ohio 45202
                                                                                               Address

                                                                              david.montgomery@jacksonlewis.com
                                                                                            E-mail address

                                                                                          (513) 898-0050
                                                                                          Telephone number

                                                                                          (513) 898-0051
                                                                                             FAX number
Case: 1:21-cv-00016-MWM Doc #: 25 Filed: 02/02/21 Page: 2 of 2 PAGEID #: 365



                           CERTIFICATE OF SERVICE

         I hereby certify that on this 2nd day of February, 2021, the foregoing was

  electronically filed with the CM/ECF system, which will serve electronic notice on

  all counsel of record.


                                            /s/ David K. Montgomery
                                            David K. Montgomery
